     Case 1:17-cv-05227-VSB Document 83 Filed 01/28/19 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF NEW YORK


ANTHONY ESCOBAR, TONAKIA MOSHA
EVANS, and DIANNA ABRAMOVA, on behalf
of themselves and others similarly situated,       Case No.: 17 CV 05227

                            Plaintiff,             Broderick, J.

      v.
                                                   NOTICE OF PLAINTIFFS’
PRET A MANGER (USA) LIMITED, and JOHN              UNOPPOSED MOTION FOR
DOE CORPORATIONS 1-100,                            APPROVAL OF ATTORNEYS’
                                                   FEES, ADMINISTRATION FEES
                            Defendants.            AND REIMBURSEMENT OF
                                                   EXPENSES




       For the reasons set forth in (i) the Memorandum of Law in Support of Plaintiffs’

Unopposed Motion for Approval of Attorneys’ Fees and Reimbursement of Expenses and

(ii) the Declaration of C.K. Lee in Support of Plaintiffs’ Unopposed Motion for Approval

of Attorneys’ Fees, Administration Fees and Reimbursement of Expenses and Unopposed

Motion for Approval of Class Representative Service Awards, and the exhibits attached

thereto, Plaintiffs respectfully request that the Court enter an Order awarding Class

Counsel $291,666 in attorneys’ fees, which is approximately one-third of the Settlement

Fund established by Defendants, plus costs and expenses in the amount of $5,302.37, to

be paid from the Settlement Fund.
     Case 1:17-cv-05227-VSB Document 83 Filed 01/28/19 Page 2 of 2



Dated: January 28, 2019

                                   Respectfully submitted,

                                   LEE LITIGATION GROUP, PLLC

                                   By: /s/ C.K. Lee
                                   C.K. Lee (CL 4086)
                                   30 East 39th Street, Second Floor
                                   New York, NY 10016
                                   Tel.: 212-465-1188
                                   Fax: 212-465-1181
                                   Attorneys for Plaintiffs, FLSA Collective
                                   Plaintiffs and the Class
